    Case 4:20-cv-00323-A Document 62 Filed 12/05/20                              Page 1 of 22 PageID 766

                                                                                       U.S, DISTRICT COL'Rl
                                                                                   NORTHER~'\1 DISTRJCT OF TEXAS
                            IN THE UNITED STATES DISTRIC                           COURT      FILED
                                 NORTHERN DISTRICT OF TE
                                     FORT WORTH DIVISION
                                                                                  s jo~c -sw20--l
                                                                                   CLERK, U.S, DISTRICT COURT
                                                                                      By--,,,--,----
                                                                                                Dq:!uty
ROBERT W. McGAUGH,                                         §
                                                           §
                   Plaintiff,                              §
                                                           §
VS.                                                        §    NO. 4:20-CV-323-A
                                                           §
FNU GRIFFIN, ET AL.,                                       §
                                                           §
                  Defendants.                              §


                                  MEMORANDUM OPINION AND ORDER

         Came on for consideration the motion of defendants, Kelson

Aguero, Jake Bolin, Vicky Fanning, James Dunbar, Vanessa

Griffin, David Southerland, Monty Benjamin "Ben• Moore, James

Robinson, Jeffery Wright, Dylan Rodriguez, Matt Coates, Danny

Clayton, Joshua Harris, Cody Powers, Trey Yocham, Nicholas

Graham, Shaelynn Kellogg, Carolyn Stripling, Taylor Williams,

and Roger Goldberg, for summary judgment.. 1 The court, having

considered the motion, the response' of plaintiff, Robert W.

McGaugh,         (including the additional disclosure filed December 2,

2020), the record, and applicable authorities,                                        finds that the

motion should be granted.



1
  Defendants have never identified themselves in any filing. They simply refer to "defendants." The persons listed
are the defendants the court allowed to be served in this action. Erath County is not one of them as the court did not
interpret plaintiffs amended complaint to state a claim against it. Plaintiff has never objected to the failure of the
cowt to require that Erath County be served.
2
  The court notes that plaintiff has not submitted any summary judgment evidence in suppott of his response, unless
the unauthenticated Hood County documents attached to the response are considered. He says instead that
defendants have "provided all relevant proof necessary to show constitutional violations enacted on the plaintiff."
Doc. 60 at 21.
      Case 4:20-cv-00323-A Document 62 Filed 12/05/20                               Page 2 of 22 PageID 767


                                                             I.

                                              Plaintiff's Claims

          The operative pleading is the amended complaint filed June

24, 2020. Doc. 3 26. In it, plaintiff asserts a number of claims

that can be categorized as follows:                                   (1) destruction or

confiscation of property, that is, items purchased from the

commissary;              (2) requiring plaintiff to wear a uniform to receive

food service;                (3) being disciplined for rules violations;                            (4)

being subjected to excessive force; and (5) denying requests for

medical attention.

                                                            II.

                                           Grounds of the Motion

          Defendants interpret plaintiff's amended complaint to

assert claims based on violations of the First, Fourth, and

Fourteenth Amendments. They seek judgment on each claim and also

allege that they are entitled to qualified immunity. Erath

County maintains that plaintiff cannot establish any cause of

action against it.




3   The "Doc.   H   reference is to the number of the item on the docket in this action.
                                                              2
     Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 3 of 22 PageID 768


                                      III.

                        Applicable Legal Principles

A.      Summary Judgment

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.                 Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247    (1986). The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial." Id. at 323.

        Once the movant has carried its burden under Rule 56(a),

the nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case. Id. at 324; see also Fed. R. Civ. P. 56 (c)             ("A

party asserting that a fact .                is genuinely disputed must

support the assertion by.            . citing to particular parts of



                                        3
    Case 4:20-cv-00323-A Document 62 Filed 12/05/20                               Page 4 of 22 PageID 769



materials in the record.                                .").•If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

party's case, there is no genuine dispute for trial and summary

judgment is appropriate. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597 (1986).

         Although the court must resolve all factual inferences in

favor of the nonmovant, the nonmovant cannot manufacture a

disputed material fact where none exists. Albertson v. T.J.

Stevenson         &   Co., 749 F.2d 223, 228 (5th Cir. 1984). He cannot

defeat a motion for summary judgment by submitting an affidavit

that contradicts, without explanation, his earlier sworn

deposition. Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795,

806 (1999); S.W.S. Erectors, Inc. v. Infax,                                       Inc., 72 F.3d 489,

495 (5th Cir. 1996); Albertson, 749 F.2d at 228. Nor can he rely

on conclusory allegations unsupported by concrete and particular

facts. Duffy v. Leading Edge Prods., Inc., 44 F.3d 308, 312 (5th

Cir. 1995).

         The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported

motion for summary judgment. Anderson, 477 U.S. at 247-48.



4It is not the couii'sjob to sift the record in search of evidence to supp01t a party's opposition to a motion for
summary judgment. Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455,458 (5th Cir. 1998).
                                                            4
     Case 4:20-cv-00323-A Document 62 Filed 12/05/20    Page 5 of 22 PageID 770


Moreover,     "[w]hen opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for

summary judgment." Scott v. Harris, 550 U.S. 372, 380               (2007).

B.      Entity and Supervisor Liability Under§ 1983

        The law is clearly established that the doctrine of

respondeat superior does not apply to§ 1983 actions. Monell v.

New York City Dep't of Soc. Serve., 436 U.S. 658, 691 (1978);

Williams v. Luna, 909 F.2d 121, 123 (5th Cir. 1990). The

misconduct of a subordinate must be affirmatively linked to the

action or inaction of the supervisor. Southard v. Tex. Bd. Of

Crim. Justice, 114 F.3d 539, 554            (5th Cir. 1997). A supervisor

may be liable under§ 1983 only if he or she, by action or

inaction, demonstrates deliberate indifference to a plaintiff's

constitutionally protected rights. Id. at 551. The deliberate

indifference standard allows the court to separate omissions

that amount to an intentional choice from those that are merely

unintentionally negligent oversights. Id.              (quotations and

citations omitted).

        Liability may be imposed against a local government only if

the governmental body itself subjects a person to a deprivation

of rights or causes a person to be subjected to such

                                        5
  Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 6 of 22 PageID 771


deprivation. Connick v. Thompson, 563 U.S. 51, 60          (2011). Local

governments are responsible only for their own illegal acts. Id.

(quoting Pembaur v. Cincinnati, 475 U.S. 469, 479          (1986)). Thus,

plaintiffs who seek to impose liability on local governments

under§ 1983 must prove that action pursuant to official policy

caused their injury. Monell, 436 U.S. at 691. Specifically,

there must be an affirmative link between the policy and the

particular constitutional violation alleged. City of Oklahoma

City v. Tuttle, 471 U.S. 808, 823        (1985).

     Proof of a single incident of unconstitutional activity is

not sufficient to impose liability, unless proof of the incident

includes proof that it was caused by an existing,

unconstitutional policy, which policy can be attributed to a

governmental policymaker. Tuttle, 471 U.S. at 823-24.           (If the

policy itself is not unconstitutional, considerably more proof

than a single incident will be necessary to establish both the

requisite fault and the causal connection between the policy and

the constitutional deprivations. Id. at 824.) Thus, to establish

governmental liability requires proof of three elements: a

policymaker, an official policy, and a violation of

constitutional rights whose moving force is the policy or

custom. Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th

Cir. 2001).
                                     6
  Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 7 of 22 PageID 772


     The Fifth Circuit has been explicit in its definition

of •official policy• that can lead to liability on the part

of a governmental entity, giving the following explanation

in an opinion issued en bane in response to a motion for

rehearing in Bennett v. City of Slidell:

          1. A policy statement, ordinance, regulation or
     decision that is officially adopted and promulgated by
     the [entity's] lawmaking officers or by an official to
     whom the lawmakers have delegated policy-making
     authority; or

           2. A persistent, widespread practice of [entity]
     officials or employees, which, although not authorized
     by officially adopted and promulgated policy, is so
     common and well settled as to constitute a custom that
     fairly represents [entity] policy. Actual or
     constructive knowledge of such custom must be
     attributable to the governing body. .     or to an
     official to whom that body had delegated policy-making
     authority.

          Actions of officers or employees of [an entity]
     do not render the [entity] liable under§ 1983 unless
     they execute official policy as above defined.

735 F.2d 861, 862    (5th Cir. 1984)(per curiam).

     Culpability for deprivation of rights is at its most

tenuous where a claim turns on failure to train or supervise.

Connick, 563 U.S. at 61. The failure to train or supervise must

constitute deliberate indifference to the rights of persons with

whom the untrained or unsupervised employees come into contact.

And, to establish deliberate indifference for failure to train

or supervise ordinarily requires the plaintiff to show a pattern

                                     7
     Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 8 of 22 PageID 773


of similar constitutional violations sufficient to give notice

that the course of training or supervision is deficient in a

particular respect. Id. at 62; Bowen v. Watkins, 669 F.2d 979,

98 8 ( 5th Cir. 1982)     ("Usually, a failure to supervise gives rise

to section 1983 liability only in those situations in which

there is a history of widespread abuse.").

        Neither a supervisory official nor a governmental entity

can be held liable for failing to adopt policies to prevent

constitutional violations. See, e.g., Vela v. White, 703 F.2d

147, 153     (5th Cir. 1983); Reimer v. Smith, 663 F.2d 1316, 1323

(5th Cir. 1981); Wanger v. Bonner, 621 F.2d 675, 680              (5th Cir.

1980) .

C.      Qualified Immunity

        Qualified immunity insulates a government official from

civil damages liability when the official's actions do not

"violate clearly established statutory or constitutional rights

of which a reasonable person would have known." Harlow v.

Fitzgerald, 457 U.S. 800, 818         (1982). For a right to be "clearly

established," that right's contours must be "sufficiently clear

that a reasonable official would understand that what he is

doing violates that right." Anderson v. Creighton, 483 U.S. 635,

640    (1987). Individual liability thus turns on the objective

legal reasonableness of the defendant's actions assessed in

                                        8
  Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 9 of 22 PageID 774


light of clearly established law at the time. Hunter v. Bryant,

502 U.S. 224, 228 (1991); Anderson, 483 U.S. at 639-40. In

Harlow, the court explained that a key question is "whether that

law was clearly established at the time an action occurred,"

because "[i]f the law at that time was not clearly established,

an official could not reasonably be expected to anticipate

subsequent legal developments, nor could he fairly be said to

'know' that the law forbade conduct not previously identified as

unlawful." 457 U.S. at 818. In assessing whether the law was

clearly established at the time, the court is to consider all

relevant legal authority, whether cited by the parties or not.

Elder v. Holloway, 510 U.S. 510, 512       (1994). If public officials

of reasonable competence could differ on the lawfulness of

defendant's actions, the defendant is entitled to qualified

immunity. Mullenix v. Luna, 577 U.S. 7, 11 (2015); Malley v.

Briggs, 475 U.S. 335, 341 (1986); Fraire v. City of Arlington,

957 F.2d 1268, 1273 (5th Cir. 1992).

     In analyzing whether an individual defendant is entitled to

qualified immunity, the court considers whether the plaintiff

has alleged any violation of a clearly established right, and if

so, whether the individual defendant's conduct was objectively

reasonable. Siegert v. Gilley, 500 U.S. 226, 231 (1991); Duckett

v. City of Cedar Park,    950 F.2d 272, 276-80      (5th Cir. 1992). In

                                     9
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 10 of 22 PageID 775


so doing, the court should not assume that the plaintiff has

stated a claim, i.e., asserted a violation of a constitutional

right. Siegert, 500 U.S. at 232. Rather, the court must be

certain that, if the facts alleged by the plaintiff are true, a

violation has clearly occurred. Connelly v. Comptroller, 876

F.2d 1209, 1212   (5th Cir. 1989). Even if defendants are alleged

to have acted in unison, the court must address the actions of

each individually to determine whether qualified immunity

applies. Cass v. City of Abilene, 814 F.3d 721, 730-31 (5th Cir.

2016); Meadours v. Ermel, 483 F.3d 417, 421-22         (5th Cir. 2007);

Stewart v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999).

     A mistake in judgment does not cause an officer to lose his

qualified immunity defense. In Hunter, the Supreme Court

explained:

          The qualified immunity standard "gives ample room
     for mistaken judgments" by protecting "all but the
     plainly incompetent or those who knowingly violate the
     law." Malley, [475 U.S.] at 343.     . This
     accommodation for reasonable error exists because
     "officials should not err always on the side of
     caution" because they fear being sued.

502 U.S. at 229. "[A]n allegation of malice is not sufficient to

defeat immunity if the defendant acted in an objectively

reasonable manner." Malley, 475 U.S. at 341. Further, that the

officer himself may have created the situation does not change

the analysis. That he could have handled the situation better

                                    10
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 11 of 22 PageID 776


does not affect his entitlement to qualified immunity. Young v.

City of Killeen, 775 F.2d 1349, 1352-53 (5th Cir. 1985).

     When a defendant relies on qualified immunity, the burden

is on the plaintiff to negate the defense. Kovacic v. Villareal,

628 F.3d 209, 211-12 (5th Cir. 2010); Foster v. City of Lake

Jackson, 28 F.3d 425, 428 (5th Cir. 1994). The standard is

demanding. Vincent v. City of Sulphur, 805 F.3d 543, 547 (5th

Cir. 2015). Although Supreme Court precedent does not require a

case directly on point, existing precedent must place the

statutory or constitutional question beyond debate. White v.

Pauly, 137 S. Ct. 548, 551 (2017). That is, the clearly

established law upon which the plaintiff relies should not be

defined at a high level of generality, but must be

particularized to the facts of the case. Id. at 552. Thus,

failure to identify a case where an officer acting under similar

circumstances was held to have violated a plaintiff's rights

will most likely defeat the plaintiff's ability to overcome a

qualified immunity defense. Id.; Surratt v. Mcclarin, 851 F.3d

389, 392   (5th Cir. 2017).

D.   Rights of Pretrial Detainees

     The constitutional rights of a pretrial detainee flow from

the procedural and substantive due process guarantees of the

Fourteenth Amendment. Garza v. City of Donna, 922 F.3d 626, 632
                                    11
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 12 of 22 PageID 777


(5th Cir. 2019). Under the due process clause, a detainee may

not be punished prior to an adjudication of guilt. Bell v.

Wolfish, 441 U.S. 520, 535 (1979). Punishment includes

deliberate indifference to serious medical needs. Estelle v.

Gamble, 429 U.S. 97, 104    (1976); Thompson v. Upshur Cnty., 245

F.3d 447, 457   (5th Cir. 2001). It also includes the use of

excessive force that amounts to punishment. Kingsley v.

Hendrickson, 576 U.S. 389, 397 (2015).

     For deliberate indifference to rise to the level of a

constitutional violation, the plaintiff must establish that an

individual defendant knew of and disregarded an excessive risk

to the plaintiff's health or safety. Farmer v. Brennan, 511 U.S.

825, 837 (1994). That is, the employee "must both be aware of

facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the

inference.• Id. A defendant's "failure to alleviate a

significant risk that he should have perceived but did not• does

not constitute a constitutional violation. Id. at 838.

"[D]eliberate indifference cannot be inferred merely from a

negligent or even a grossly negligent response to a substantial

risk of serious harm.• Thompson, 245 F.3d at 459. Rather, the

plaintiff must show that the defendant acted with subjective

deliberate indifference. Hare v. City of Corinth, 74 F.3d 633,

                                    12
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 13 of 22 PageID 778


648-49 (5th Cir. 1996) (en bane) (discussing Farmer). Deliberate

indifference is an extremely high standard to meet. Domino v.

Tex. Dep't of Crim. Justice, 239 F.3d 752, 756         (5th Cir. 2001)

      As for a pretrial detainee's excessive force claim, the

Supreme Court has determined that an objective standard applies.

Kingsley,   576 U.S. at 397. That is, the pretrial detainee need

only show that the force purposely or knowingly used against him

was objectively unreasonable. Id. The court makes this

determination from the perspective of a reasonable officer on

the scene, including what the officer knew at the time, not in

hindsight. Id. Further, the court must defer to policies and

practices that in the judgment of jail officials are needed to

preserve order and discipline and maintain institutional

security. Id. Factors.that may bear on the reasonableness of the

force used include

       the relationship between the need for the use of force
      and the amount of force used; the extent of the
      plaintiff's injury; any effort made by the officer to
      temper or to limit the amount of force; the severity
      of the security problem at issue; the threat
      reasonably perceived by the officer; and whether the
      plaintiff was actively resisting.

Id.

      A pretrial detainee's claims against a governmental entity

are characterized as "conditions of confinement• or "episodic

act or omission• claims. Garza, 922 F.3d at 632. In a conditions

                                    13
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 14 of 22 PageID 779


of confinement claim, the plaintiff attacks the general

condition, practices, rules or restrictions of pretrial

confinement. Scott v. Moore, 114 F.3d 51, 53        (5th Cir. 1997)     To

succeed on such a claim, the plaintiff must prove:          (1) a rule or

restriction, an intended condition or practice, or a de facto

policy as evidenced by sufficiently extended or pervasive acts

of jail officials,   (2) not reasonably related to a legitimate

governmental objective, i.e., arbitrary or purposeless,          (3) that

caused a violation of his constitutional rights. Duvall v.

Dallas Cnty., 631 F.3d 203, 207     (5th Cir. 2011). In considering

whether a regulation affecting a constitutional right withstands

challenge, the court considers     (1) whether the regulation has a

valid, rational connection to a legitimate governmental

interest;   (2) whether alternative means are open to inmates to

exercise the asserted right;     (3) what impact an accommodation of

the right would have on guards and inmates and prison resources;

and (4) whether there are ready alternatives to the regulation.

Von Minden v. Jankowski, 268 F. App'x 352, 353-54 (5th Cir.

2008) (citing Turner v. Safley, 482 U.S. 78, 89-91 (1987))

     Restraints that are reasonably related to the
     institution's interest in maintaining jail security do
     not, without more, constitute unconstitutional
     punishment, even if they are discomforting and are
     restrictions that the detainee would not have
     experienced had he been released while awaiting trial.


                                    14
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 15 of 22 PageID 780


Bell v. Wolfish, 441 U.S. 520, 540       (1979). Jail administrators,

and not the courts, are to make the difficult judgments

concerning institutional operations. Turner, 482 U.S. at 89.

     To establish governmental liability in an episodic act or

omission case, the plaintiff must show that        (1) a governmental

employee violated the pretrial detainee's clearly established

constitutional rights with subjective deliberate indifference,

and (2) this violation resulted from a governmental policy or

custom adopted and maintained with objective deliberate

indifference. Garza,   922 F.3d at 634. Objective deliberate

indifference means that liability may be premised on obviousness

or constructive notice. Scott, 114 F.3d at 54.

                                   IV.

                                Analysis

     At all times pertinent to this lawsuit, plaintiff was a

pretrial detainee at the Erath County jail. Although he refers

in his amended complaint to certain policies, it appeared to the

court in conducting its initial review that he was really

complaining about selective enforcement and not the policies

themselves. For example, although he refers to the policy

requiring the wearing of jail uniforms during certain hours, he

claims that he was harassed about wearing a uniform when other

similarly situated detainees were served food without wearing a

                                    15
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 16 of 22 PageID 781


uniform. Doc. 26 at 3, , c). In the first paragraph of the

amended complaint, he says that no other detainee has been

subjected to the same punishments. Id. at 1, , 1. Accordingly,

the court did not direct the clerk to issue summons for Erath

County.

     In studying the amended complaint again with regard to the

motion for summary judgment, the court notes that there are

possibly two conditions of confinement claims. First, plaintiff

refers to the "Turner test" and says that the policy requiring

wearing of uniforms during food service and between specific

hours is unconstitutional. Id. at 4, ,      f). And, he asserts that

the policy requiring inmates to refer to jailers as officers is

unconstitutional. Id. at 6, , e). Despite not having been

served, Erath County has joined in the motion for summary

judgment, arguing that plaintiff cannot establish that it was

deliberately indifferent to his constitutional rights through

any of its policies. Doc. 54 at 40-43.

     Erath County jail policy requires that inmates wear jail

clothing between the hours of 6 a.m. and 9 p.m. Inmates are

required to be dressed at meals. Doc. 55 at 2. The reasons for

the policy are set forth at length in the affidavit of the jail

administrator, Vanessa Griffin, id. at 189-91, and fully

discussed in defendants' brief. Doc. 54 at 12-17. Plaintiff

                                    16
     Case 4:20-cv-00323-A Document 62 Filed 12/05/20                            Page 17 of 22 PageID 782


admits that he violated the policy, but argues that since he was

often in a solitary cell it should make no difference that he

was not properly dressed. Doc. 60 at 41-42. Plaintiff has not

shown that the policy itself violated his constitutional rights

in any respect.            5
                               Nor has he shown that the. policy was selectively

enforced against him.' Although he alleges that he would have

missed several meals without the ability to purchase food from

the commissary, Doc. 60 at 40, he admitted in a phone call to

his mother that he is served food. Doc. 55, tab 2, call 8. There

is no evidence that plaintiff was denied reasonably adequate

food. See Cooper v. Sheriff, Lubbock Cnty.,                                      929 F.2d 1078, 1082-

83    (5th Cir. 1991) (a policy requiring denial of food for failure

to dress might constitute a violation of constitutional rights)

         Plaintiff also complains about a policy that requires

inmates to refer to jailers as "officers." Doc. 2 6 at 6,                                                1   e) .

The summary judgment evidence establishes that there is no such

policy and that plaintiff has not been disciplined for failing

to refer to any jailer as "officer." Doc. 55 at 191. Rather,

inmates are required to speak respectfully to one another and to

jailers. Id.; Doc. 54 at 17-18. Plaintiff does not deny that he


5 In particular, he has not shown that the policy violated a sincerely held religious belief. (Videos belie any
coi1tention that plaintiff considers mealtime sacramentaL Doc. 26 at 3, 11 d); Doc. 55, tab 3, videos 7 & 8). Nor has
he shown that any individual defendant discriminated against him because of his religion. In fact, there is no
evidence that any defendant knew that plaintiff contended that his right to freedom of religion was being violated.
6 His summaiy judgment response admits that detainees were n·cated similarly. Doc. 60 at 16.

                                                          17
    Case 4:20-cv-00323-A Document 62 Filed 12/05/20                           Page 18 of 22 PageID 783


is deliberately disrespectful. He argues that he should be

allowed to say whatever he wants as long as it does not present

a clear and present danger to jailers. See, e.g., Doc. 60 at 26.

He has not shown that the policy, such as it is, is not

reasonably related to the efficient running of the jail. Duvall,

631 F.3d at 207.

         Plaintiff complains that he was subjected to searches and

confiscation or destruction of his property on several

occasions. Doc. 26 at 1-2. Plaintiff has not submitted any

summary judgment evidence to support such claim, even assuming

it was a valid one. See Bell, 441 U.S. at 557 (room searches are

an appropriate security measure). Defendants have shown that

jailers confiscated items such as food containers with bits of

food and other matter that would constitute a health hazard or

attract vermin. Doc. 55 at 62-63, 191-92. Confiscation of

contraband from pretrial detainees does not amount to a

constitutional violation. 7 Washington v. Tinsley, 809 F. Supp.

504, 508         (S.D. Tex. 1992) In any event, plaintiff's allegation

that his property was confiscated does not state a claim under

§   1983. Stauffer v. Gearhart, 741 F.3d 574, 583                                      (5th Cir.

2014) (citing Hudson v. Palmer, 468 U.S. 517 (1984)). Plaintiff's


7Contraband is clearly defined in Erath County policy as any items not specifically authorized to be in an inmate's
possession. Doc. 55 at 2, 150. Contraband includes items altered from their original state or purpose. Id. at 2.
Personal items authorized are also described in the policy. Id. at 3.
                                                           18
    Case 4:20-cv-00323-A Document 62 Filed 12/05/20                            Page 19 of 22 PageID 784


remedy,       if any, is in state court. Id.                           (citing Thompson v.

Steele, 709 F.2d 381, 383                      (5th Cir. 1983))

         Plaintiff complains about disciplinary hearings,' alleging

that all but one arose out of his refusal to wear his jail

uniform. Doc. 26 at 4. He acknowledges that in each instance he

received a notice of disciplinary hearing. Id. He then refers to

his right "to speak foolishly and without moderation," and

asserts in a conclusory manner that all disciplinary actions

have denied him his right to due process. Id. at 6. He says his

guilt was predetermined and that he was denied the right to

confront his accusers. Id. at 6-7. He offers no proof to support

any of these allegations. Defendants have shown that in each

instance but one plaintiff received a hearing at which he was

allowed to present evidence. On that occasion, movant created a

disturbance en route to the hearing and it was cancelled. Doc.

55 at 189. Sanctions imposed in each instance were minimal. Id.

There is no evidence to support the contention that movant's due

process rights were violated.'

         Plaintiff next addresses alleged excessive force used

against him. Doc. 26 at 7-9. He describes incidents on March 13,


8 To the extent plaintiff may be contending that the grievance system is inadequate, such a claim does not allege a
constitutional violation. Waller v. Ward, No, 3:16-CV-1168, 2016 WL 7235832, at *4 (W.D. La. Oct. 19, 2016).
9 The court notes that the Fifth Circuit has indicated that the Wolffv. McDonne11, 418 U.S. 539 (1974), standard

may apply when pretrial detainees are placed in solitary confinement in a county jail. Walker v. Navarro Cnty. Jail,
4 F.3d 410,412 (5th Cir. 1993), The test was met in this case.
                                                         19
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 20 of 22 PageID 785


2020, id. at 7-9, and on June 3 and 6, 2020. Id. 10-11. Again,

he has not come forward with any evidence to support his

allegations. The record reflects that plaintiff has done

everything he can to get jailers to attack him. Doc. 55, tab 2,

call 5. Videos belie the allegations of use of excessive force

against him. Id., tab 3. In fact,        the videos show that officers

were remarkably patient with plaintiff given that he was

constantly yammering at them, at times becoming red in the face,

and became combative when they tried to restrain him. That

plaintiff would scream and yell while on the phone with his

mother, causing her to tell him to calm down and on another

occasion remarking that he had been crazy the night before,

demonstrates the kind of chaos plaintiff created at the jail.

Id., tab 2, calls 1 and 8. Keeping him away from other inmates

was certainly within the realm of reasonable jail

administration.

     Plaintiff also contends that defendants were deliberately

indifferent to his serious medical needs. Doc. 26 at 9-10. The

record.does not support the allegations. In fact, plaintiff's

response merely alludes to "major medical issues," Doc. 60 at

17, "serious medical conditions," id. at 18, and "needing severe

medical assistance," id. at 37, but does not provide any

specific description of a particular serious medical need that

                                    20
 Case 4:20-cv-00323-A Document 62 Filed 12/05/20   Page 21 of 22 PageID 786


was not addressed, much less any evidence to support such claim.

He attaches to his summary judgment response documents

pertaining to requests for services made while plaintiff was

incarcerated at the Hood County Jail from August through October

2020. These documents, even if proper summary judgment evidence,

do not establish a claim for deliberate indifference to

plaintiff's serious medical needs. Rather, the record reflects

that plaintiff was provided medical care. See, e.g., Doc. 55 at

54-56, 69.

     Plaintiff addresses an alleged claim of conspiracy, Doc. 60

at 30-32, although the court does not find such a claim raised

in the amended complaint. See Doc. 26 at 12        (mentioning

conspiracy only in a conclusory way). Plaintiff has not come

forward with any evidence to support the claim, even had it been

properly alleged.

     The individual defendants maintain that they are entitled

to qualified immunity. The court agrees. Plaintiff has not

raised a genuine issue of material fact in this regard.

Plaintiff hardly mentions any of the individual defendants. See

Cass, 814 F.3d at 730-31. He certainly has not established that

any of them violated his constitutional rights and acted in an

objectively unreasonable manner. Siegert, 500 U.S. at 231.

     As other courts have noted, the judiciary is ill-equipped

                                    21
      Case 4:20-cv-00323-A Document 62 Filed 12/05/20                               Page 22 of 22 PageID 787


to micro-manage a jail's day-to-day operations. Turner, 482 U.S.

at 89; Bell, 441 U.S. at 547-48. Federal courts are loath to

intervene when detainees complain of mere inconveniences. Bell,

441 U.S. at 539 n.21; Ruiz v. El Paso Processing Center, 299 F.

App'x 369, 371 (5th Cir. 2008). Here, plaintiff has not shown

that his numerous complaints rise above de minimis matters with

which the court should concern itself." He has not been punished

in violation of the constitution.

                                                           V.

                                                        Order

           The court ORDERS that defendants' motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his claims against defendants                                (including Erath County); and

that plaintiff's claims against defendants                                          (including Erath

County) be, and are hereby, dismissed with prejudice.

           SIGNED December             .s:_+h-02 0.
                                                                            /

                                                                                    /
                                                                                /



                                                                                                 Judge




10   The comt declines to accept plaintiffs repeated suggestion that it obtain and review every video made of his
incarceration,
                                                           22
